 



Exhibit 10.2
EMPLOYMENT AGREEMENT
(Robert H. Baldwin)
This Employment Agreement (this “Agreement”) is entered into as of September 16,
2005, (the “Effective Date”) by and between MGM MIRAGE (“Employer”, “we” or
“us”), and Robert H. Baldwin (“Employee” or “you”).

1.   Employment. We hereby employ you, and you hereby accept employment by us,
as our President and Chief Executive Officer of Mirage Resorts, Incorporated to
perform such executive, managerial or administrative duties as we may specify
from time to time during the Specified Term (as defined in Section 2). In
construing the provisions of this Agreement, the term “Employer”, “we” or “us”
includes all of our subsidiary, parent and affiliated companies, but
specifically excludes Tracinda Corporation, its stockholder or stockholders, and
its subsidiaries.   2.   Term. The term of your employment under this Agreement
commences on the Effective Date and it terminates on January 4, 2010 (the
“Specified Term”). Unless a new written employment agreement is executed by the
parties, upon the expiration of the Specified Term, all terms and conditions of
this Agreement will continue, except that the new Specified Term of the
Agreement shall be three (3) months, which shall renew for successive three
(3) month periods on each successive three (3) month anniversary, if the
Agreement is not otherwise terminated pursuant to its terms. This Agreement
replaces and supersedes in all respects the Employment Agreement between you and
us dated June 1, 2002 (the “Prior Agreement”).   3.   Compensation. During the
Specified Term, we shall pay you a minimum annual salary of $1,500,000, which is
unchanged from the Prior Agreement, payable in arrears at such frequencies and
times as we pay our other employees. You are also eligible to receive generally
applicable fringe benefits commensurate with our employees in the most senior
executive positions. We will also reimburse you for all reasonable business and
travel expenses you incur in performing your duties under this Agreement,
payable in accordance with our customary practices and policies, as we may
modify and amend them from time to time. You shall be entitled to an annual
bonus (“Bonus”) determined under our Annual Performance-Based Incentive Plan for
Executive Officers, or any successor plan (the “Bonus Plan”), with your
participation to be determined on a pro rata basis to the extent the termination
date of this Agreement does not coincide with the end of our fiscal year (such
Bonus shall be paid at such time as we pay Bonuses under the Bonus Plan to our
other senior executives with respect to such fiscal year, but not later than
March 31 following the end of such fiscal year). You shall also be eligible to
receive additional bonuses as determined by us in our sole and absolute
discretion.   4.   Extent of Services. You agree that your employment by us is
full time and exclusive. You further agree to perform your duties in a
competent, trustworthy and businesslike manner. You agree that during the
Specified Term, you will not render any services of any kind (whether or not for
compensation) for any person or entity other than us, and that you will not
engage in any other business activity (whether or not for compensation) that is
similar to or conflicts with your duties under this Agreement, without the
approval of the Board of Directors of MGM

1



--------------------------------------------------------------------------------



 



    MIRAGE or the person or persons designated by the Board of Directors to
determine such matters. Subject to the above-referenced discretion of the Board
of Directors, it is understood that you may continue to serve in the capacities
specified on Exhibit B hereto.   5.   Policies and Procedures. You agree and
acknowledge that you are bound by our policies and procedures as they may be
modified and amended by us from time to time. In the event the terms in this
Agreement conflict with our policies and procedures, the terms of this Agreement
shall take precedence. As you are aware, problem gaming and underage gambling
can have adverse effects on individuals and the gaming industry as a whole. You
acknowledge that you have read and are familiar with our policies, procedures
and manuals and agree to abide by them. Because these matters are of such
importance to us, you specifically confirm that you are familiar with and will
comply with our policies of prohibiting underage gaming, supporting programs to
treat compulsive gambling and promoting diversity in all aspects of our
business.   6.   Licensing Requirements. You acknowledge that we are engaged in
a business that is or may be subject to and exists because of privileged
licenses issued by governmental authorities in Nevada, New Jersey, Michigan,
Mississippi, Illinois, Macau S.A.R, the United Kingdom, and other jurisdictions
in which we are engaged in a gaming business or where we have applied to (or
during the Specified Term may apply to) engage in a gaming business. You shall
apply for and obtain any license, qualification, clearance or other similar
approval which we or any regulatory authority which has jurisdiction over us
requests or requires that you obtain.   7.   Failure to Satisfy Licensing
Requirement. We have the right to terminate your employment under Section 10.1
of this Agreement if: (i) you fail to satisfy any licensing requirement referred
to in Section 6 above; (ii) we are directed to cease business with you by any
governmental authority referred to in Section 6 above; (iii) we determine, in
our reasonable judgment, that you were, are or might be involved in, or are
about to be involved in, any activity, relationship(s) or circumstance which
could or does jeopardize our business, reputation or such licenses; or (iv) any
of our licenses is threatened to be, or is, denied, curtailed, suspended or
revoked as a result of your employment by us or as a result of your actions.  
8.   Restrictive Covenants

  8.1   Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses. In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered before and during the Specified Term of this Agreement, you covenant
and agree that, except as otherwise explicitly provided in Section 10 of this
Agreement, if you are not employed by us for the entire Specified Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed

2



--------------------------------------------------------------------------------



 



      by, provide consultation or other services to, engage in, participate in
or otherwise be connected in any way (other than through passive ownership of 1%
or less of the outstanding voting securities) with any Competitor. The terms
“Confidential Information,” “Restrictive Period” and “Competitor” are defined in
Section 23. Your obligations during the Specified Term and Restrictive Period
under this Section 8.1 include but are not limited to the following:

  8.1.1   You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.  
  8.1.2   You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party.     8.1.3   You will not call on, solicit and/or take away,
any of our potential or prospective customers, on whom you called or with whom
you became acquainted during employment by us (either before or during the
Specified Term), either for your own account or for any third party.     8.1.4  
You will not approach or solicit any of our employees with a view towards
enticing such employee to leave our employ to work for you or for any third
party, or hire any of our employees, without our prior written consent, which we
may give or withhold in our sole discretion.

  8.2   Confidentiality. You further covenant and agree that you will not at any
time during or after the Specified Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including communications
with or contact with any of our customers or other persons or entities with whom
we do business, other than in connection with your employment hereunder.     8.3
  Employer’s Property. You hereby confirm that the Confidential Information
constitutes our sole and exclusive property (regardless of whether you possessed
or claim to have possessed any of such Confidential Information prior to the
date hereof). You agree that upon termination of your active employment with us,
you will promptly return to us all notes, notebooks, memoranda, computer disks,
and any other similar repositories of Confidential Information (regardless of
whether you possessed such Confidential Information prior to the date hereof)
containing or relating in any way to the Confidential Information, including but
not limited to the documents referred to on Exhibit A hereto. Such repositories
of Confidential Information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Confidential Information.     8.4   Notice to Employer. You
agree to notify us immediately of any other persons or entities for whom you
work or provide services during the Specified Term or within the Restrictive
Period. You further agree to

3



--------------------------------------------------------------------------------



 



      promptly notify us, during the Specified Term, of any contacts made by any
gaming licensee which concern or relate to an offer to employ you or for you to
provide consulting or other services.

9.   Representation and Additional Agreements. You hereby represent, warrant and
agree that:

  9.1   The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement;  
  9.2   The enforcement of any remedy under this Agreement will not prevent you
from earning a livelihood, because your past work history and abilities are such
that you can reasonably expect to find work in other areas and lines of
business;     9.3   The covenants and agreements stated in Sections 4, 6, 7 and
8 of this Agreement are essential for our reasonable protection;     9.4   We
have reasonably relied on your representations, warranties and agreements,
including those set forth in this Section 9; and     9.5   You have the full
right to enter into this Agreement and by entering into and performance of this
Agreement, you will not violate or conflict with any arrangements or agreements
you may have with any other person or entity.     9.6   You agree that in the
event of your breach of any covenants and agreements set forth in Sections 4 and
8 above, we may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, you waive any claim that we have an
adequate remedy at law.

10.   Termination.

  10.1   Employer’s Good Cause Termination. We have the right to terminate this
Agreement at any time during the Specified Term hereof for Employer’s Good Cause
(which term is defined in Section 23). Upon any such termination, we will have
no further liability or obligations whatsoever to you under this Agreement
except as provided under Sections 10.1.1, 10.1.2, and 10.1.3 below.

  10.1.1   In the event Employer’s Good Cause termination is the result of your
death during the Specified Term, your beneficiary (as designated by you on our
benefit records) will be entitled to receive (x) your salary through your death
(to the extent not previously

4



--------------------------------------------------------------------------------



 



    paid) and for a twelve (12) month period following your death, such amount
to be paid at regular payroll intervals, (y) any Bonus attributable to our most
recently completed fiscal year to the extent not previously paid (determined
through application of the Bonus formula with respect to such year on a
non-discretionary basis), and (z) an additional amount equal to what your Bonus
would have been for the fiscal year in which your death occurs (determined
through application of the Bonus formula with respect to such year on a
non-discretionary basis), pro rated through the date of your death. Such Bonuses
shall be paid to your beneficiary at such time as we pay Bonuses to our other
senior executives with respect to such fiscal year (but not later than March 31
following the end of the applicable fiscal year).     10.1.2   In the event
Employer’s Good Cause termination is the result of your Disability (which term
is defined in Section 23), we will pay you or your beneficiary in the event of
your death during the period in which payments are being made (x) your salary
through the date of termination (to the extent not previously paid), and for an
additional twelve (12) month period following the date of termination, such
amount to be paid at regular payroll intervals, net of payments received by you
from any short term disability policy which is either self-insured by us or the
premiums of which were paid by us (and not charged as compensation to you),
(y) any Bonus attributable to our most recently completed fiscal year to the
extent not previously paid (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis), and (z) an additional
amount equal to what your Bonus would have been for the fiscal year in which
your termination occurs (determined through application of the Bonus formula
with respect to such year on a non-discretionary basis), pro rated through the
date of termination. Such Bonuses shall be paid at such time as we pay Bonuses
to our other senior executives with respect to the fiscal year in which your
termination occurs (but not later than March 31 following the end of the
applicable fiscal year).     10.1.3   You or your beneficiary will be entitled
to exercise your vested but unexercised stock options, if any, as of the date of
termination to acquire Company stock, upon compliance with all of the terms and
conditions required to exercise such options and to such stock as has vested
pursuant to the Restricted Stock Plan without regard to any deferred vesting
provisions arising out of your senior employment status, and, if Employer’s Good
Cause termination is the result of your death or disability during the Specified
Term, you or your beneficiary (as applicable) shall be entitled to exercise such
additional stock options as would have been vested as of the first anniversary
of the date of termination, upon compliance with all of the terms and conditions
required to exercise such options, and to all of your restricted stock pursuant
to the Restricted Stock Plan without regard to any deferred vesting provisions.

  10.2   Employer’s No Cause Termination. We have the right to terminate this
Agreement on written notice to you in our sole discretion for any cause we

5



--------------------------------------------------------------------------------



 



      deem sufficient or for no cause, at any time during the Specified Term.
Upon such termination, our sole liability to you shall be as follows:

  10.2.1   We will treat you as an inactive employee through the Specified Term
and (i) pay your salary for the period remaining in the Specified Term, (ii) pay
your Bonus (or Bonuses) through the Restrictive Period, and (iii) maintain you
as a participant in all health and insurance programs in which you and your
dependents, if applicable, are then participating (as such programs may be
changed by us from time to time for its employees in positions comparable to
yours and subject to satisfying the eligibility requirements of such programs to
the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive equivalent health and/or insurance benefits, as applicable from a new
employer. However, you would not be eligible for flex or vacation time,
discretionary bonus or new stock option grants, but (subject to Section 10.5.1
of this Agreement, if applicable) you would continue to vest previously granted
stock options and restricted stock, if any, and to receive continued Employer
contributions to and vesting of benefits in the Supplemental Executive
Retirement Plans (“SERP I” and “SERP II”) and Deferred Compensation Plans (“DCP
I” AND “DCP II”) for the remaining period of the Specified Term so long as you
remain in inactive status for such period; and     10.2.2   You will be entitled
to exercise your vested but unexercised stock options, if any, to acquire
Company stock while you are on inactive status and upon termination of your
inactive status, upon your compliance with all of the terms and conditions
required to exercise such options.     10.2.3   In determining your Bonus (or
Bonuses) for the period through the Restrictive Period, the Bonus formula
applicable to you will be no less favorable than the Bonus formula which was
applicable to you for the fiscal year in which your termination occurred,
provided however that application of the Bonus formula with respect to you shall
be on a non-discretionary basis (except to the extent all participants in the
Bonus Plan are treated in an identical fashion with respect to their Bonuses).
Such Bonuses shall be paid at such time as we pay Bonuses to our other senior
executives with respect to such fiscal year or years (but not later than
March 31 following the end of the applicable fiscal year). In the event:
(x) your employment terminates pursuant to Section 10.2 following a Change of
Control (as defined), or (y) in any fiscal year during which or after you are
terminated pursuant to Section 10.2, bonuses are paid to senior executives
outside of the Bonus Plan, your Bonuses shall not be subject to reduction
through operation of the parenthetical in the first sentence of this
Section 10.2.3.

      Upon any such termination, you will continue to be bound by the
restrictions in Section 8 above. Notwithstanding anything herein to the
contrary, while you are in an inactive status, you may be employed by or

6



--------------------------------------------------------------------------------



 



      provide consultation services to a non-Competitor, provided that we will
be entitled to offset the compensation being paid by us during the Specified
Term by the compensation and/or consultant’s fees being paid to you, and
provided further, that we will not be required to continue to provide benefits
to the extent that you are entitled to receive benefits from a third party. In
addition, at any time after the end of the Restrictive Period, if you are in an
inactive status, you may notify us in writing that you desire to terminate your
inactive status (an “Employee Inactive Termination Notice”) and immediately
thereafter we will have no further liability or obligations to you, except under
Section 10.2.2 above.

  10.2.4   If at any time following your termination by us pursuant to
Section 10.2, and during the Specified Term, you notify us that you wish to be
released from your obligations pursuant to Section 8.1, you shall be so
released, and we shall have no obligation to pay any compensation or benefits to
you after the date of such notice except, to the extent not previously paid, the
compensation and benefits provided in Section 10.4 through the date of such
notice.

  10.3   Employee’s Good Cause Termination. You may terminate this Agreement for
Employee’s Good Cause (which term is defined in Section 23). Prior to any
termination under this Section 10.3 being effective, you agree to give us thirty
(30) days’ advance written notice specifying the facts and circumstances of our
alleged breach. During such thirty (30) day period, we may either cure the
breach (in which case your notice will be considered withdrawn and this
Agreement will continue in full force and effect) or declare that we dispute
that Employee’s Good Cause exists, in which case this Agreement will continue in
full force until the dispute is resolved in accordance with Section 11. In the
event this Agreement is terminated under this Section 10.3, you will be treated
as if you had been terminated pursuant to Section 10.2 and shall be entitled to
all the compensation and benefits provided for therein.     10.4   Employee’s No
Cause Termination. In the event you terminate your employment under this
Agreement without cause, we will have no further liability or obligations
whatsoever to you hereunder, except that you will be entitled to (i) exercise
your vested but unexercised stock options, if any, to acquire Company stock upon
your compliance with all the terms and conditions required to exercise such
options (ii) all salary through the date of termination, (iii) any Bonus
attributable to our most recently completed fiscal year to the extent not
previously paid (determined in accordance with the Plan, including the exercise
of discretion by the committee administering such Plan which may reduce or
eliminate such Bonus) and (iv) all other vested benefits; provided, however,
that we will be entitled to all of our rights and remedies by reason of such
termination, including without limitation, the right to enforce the covenants
and agreements contained in Section 8 and our right to recover damages.     10.5
  Change in Control. In the event there is a Change in Control of Company (which
term is defined in Section 23), then:

  10.5.1   All of your unvested stock options and restricted stock shall become
fully vested and exercisable without regard to any deferral

7



--------------------------------------------------------------------------------



 



    of vesting of restricted stock arising out of your status as a senior
executive of Employer.

  10.5.2   If the Change of Control results from an exchange of outstanding
common stock as a result of which the common stock of MGM MIRAGE is no longer
publicly held, then all your options to purchase common stock of MGM MIRAGE will
be exercisable for the consideration (cash, stock or otherwise) which the
holders of MGM MIRAGE common stock received in such exchange. For example, if
immediately prior to the Effective Date, you had vested and exercisable options
to acquire 5,000 shares of MGM MIRAGE’s common stock and the exchange of stock
is one share of common stock of MGM MIRAGE for two shares of common stock of the
acquiring entity, then your options will be converted into options to acquire,
upon payment of the exercise price, 10,000 shares of the acquiring entity’s
common stock. If, in addition, you had unvested stock options, each option would
become immediately vested and on exercise and payment of the exercise price,
entitle you to receive two shares of the acquiring company’s common stock.    
10.5.3   If the Change of Control results from a sale of MGM MIRAGE’s
outstanding common stock for cash with the result that MGM MIRAGE’s common stock
is no longer publicly held, then upon the Change of Control, all of your options
to purchase common stock of MGM MIRAGE will become vested and immediately
exercisable for cash equal to the difference between the purchase price and the
exercise price for the options. For example, if immediately prior to the Change
in Control, you have options to acquire 2,000 shares of MGM MIRAGE’s common
stock at an exercise price of $35, and the purchase price for MGM MIRAGE common
stock was $40, then upon the exercise of such options you would be entitled to
receive $10,000 in full satisfaction of such options (2,000 shares times $5 per
share). If, in addition, you had unvested stock options, those options would
become vested and immediately exercisable and on exercise, you would be entitled
to receive $5, net of applicable taxes, for each option in full satisfaction of
that option.     10.5.4   You shall have the right to terminate your employment
upon thirty (30) days notice to us, provided that such notice must be given by
you to us no later than ninety (90) days following the Change of Control (and
may be given to us prior to the Change of Control conditional upon occurrence of
the Change of Control). Upon any such termination pursuant to this
Section 10.5.4 (i) we shall pay you in a lump sum an amount equal to the sum of
(x) your unpaid salary through the end of the Specified Term, and (y) an amount
in lieu of your Bonuses through the end of the Specified Term (such amount to be
determined by computing your actual Bonus, whether previously paid or accrued,
for the most recently completed fiscal year of the Company (and if accrued, your
Bonus shall not be subject to reduction through operation of the parenthetical
in the first sentence of Section 10.2.3), dividing such Bonus (whether
previously paid or accrued) by twelve, and multiplying such

8



--------------------------------------------------------------------------------



 



      amount by the number of months in the Specified Term for which you have
not been paid your Bonus, pro-rated for any partial month); (ii) we shall
contribute, for the benefit of your SERP II and DCP II accounts, amounts
determined based on your aggregate salary through the end of the Specified Term
as referred to in clause (i)(x) above; (iii) we shall maintain you as a
participant in all health and insurance programs in which you and your
dependents, if applicable, are then participating (as such programs may be
changed by us from time to time for its employees in positions comparable to
yours and subject to satisfying the eligibility requirements of such programs to
the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive equivalent health and/or insurance benefits, as applicable from a new
employer; and (iv) you shall be released from your obligations pursuant to
Section 8.1. We will cooperate with you, consistent with applicable law, to
minimize excise tax, if any, pursuant to Internal Revenue Code 4999 (or any
successor provision) which may arise as a consequence of the foregoing.

  10.6   Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.3 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
or of your employment, regardless of the reason for such termination.     10.7  
Acknowledgement Concerning Options. The parties acknowledge that the provisions
contained herein with respect to stock options are only applicable to stock
options, if any, which are granted to you contemporaneously with, or after the
date of this Agreement. With respect to any other stock options, if any, granted
to you prior to the date of this Agreement, such provisions herein shall not be
applicable and the provisions originally governing such stock options shall
remain in full force and effect and shall not be altered by this Agreement.
Notwithstanding the foregoing, the parties affirm that the provisions contained
in this Agreement with respect to stock options are substantially identical to
those contained in the Prior Agreement.

11.   Disputed Claim/Arbitration. In the event of any Disputed Claim (such term
in defined in Section 23), such Disputed Claim shall be resolved by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes (or its then equivalent). Any
arbitration under this Section 11 shall take place in Las Vegas, Nevada. Unless
and until the arbitration process is finally resolved in your favor and we
thereafter fail to satisfy such award within thirty (30) days of its entry, no
Employee’s Good Cause exists for purposes of your termination rights pursuant to
Section 10.3 with respect to such Disputed Claim. Nothing herein shall preclude
or prohibit us from invoking the provisions of Section 10.2, or of our seeking
or obtaining injunctive or other equitable relief. In the event of a purported
termination by us pursuant to Section 10.1 or by you under Section 10.3 which is
disputed by the other, if you prevail in the arbitration, you shall not be
entitled to reinstatement, but shall be entitled to the Termination Benefits. To
the extent we shall not have paid Termination Benefits during the period of such
dispute and you are the prevailing

9



--------------------------------------------------------------------------------



 



    party in such arbitration, in addition to any other award, you shall be
entitled to interest at a rate equal to our blended cost of funds during such
period.   12.   Severability. If any provision hereof is unenforceable, illegal,
or invalid for any reason whatsoever, such fact shall not affect the remaining
provisions of this Agreement, except in the event a law or court decision,
whether on application for declaration, or preliminary injunction or upon final
judgment, declares one or more of the provisions of this Agreement that impose
restrictions on you unenforceable or invalid because of the geographic scope or
time duration of such restriction. In such event, you and we agree that the
invalidated restrictions are retroactively modified to provide for the maximum
geographic scope and time duration which would make such provisions enforceable
and valid. This Section 12 does not limit our rights to seek damages or such
additional relief as may be allowed by law and/or equity in respect to any
breach by you of the enforceable provisions of this Agreement.   13.   Travel
and Related Matters. During the Specified Term, it is anticipated that you will
be required to travel extensively on our behalf. Such travel, if by air, may be
on aircraft provided by us (if authorized by the Chief Executive Officer), or if
commercial airlines are used, on a first-class basis (or best available basis,
if first class is not available).   14.   Attorneys’ Fees. In the event suit is
brought to enforce, or to recover damages suffered as a result of breach of this
Agreement the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs of suit.   15.   No Waiver of Breach or Remedies. No
failure or delay on the part of you or us in exercising any right, power or
remedy hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.   16.   Amendment or Modification. No amendment,
modification, termination or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by you and a duly
authorized member of our senior management. No consent to any departure by you
from any of the terms of this Agreement shall be effective unless the same is
signed by a duly authorized member of our senior management. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.   17.   Governing Law. The laws of the State of Nevada
shall govern the validity, construction and interpretation of this Agreement,
and except for Disputed Claims, the courts of the State of Nevada shall have
exclusive jurisdiction over any claim with respect to this Agreement.   18.  
Number and Gender. Where the context of this Agreement requires the singular
shall mean the plural and vice versa and references to males shall apply equally
to females and vice versa.   19.   Headings. The headings in this Agreement have
been included solely for convenience of reference and shall not be considered in
the interpretation or construction of this Agreement.

10



--------------------------------------------------------------------------------



 



20.   Assignment. This Agreement is personal to you and may not be assigned by
you.   21.   Successors and Assigns. This Agreement shall be binding upon our
successors and assigns.   22.   Prior Agreements. This Agreement shall supersede
and replace any and all other employment agreements which may have been entered
into by and between the parties, except that Paragraph 22 of the Prior Agreement
(including the references to your original employment agreement contained
therein) shall remain in full force and effect and their provisions shall be
applicable to this Agreement with respect to the specific matters dealt with
therein as if that paragraph was fully set forth herein.   23.   Certain
Definitions. As used in this Agreement:       “Change of Control” shall mean the
first to occur of any of the following events:

  (1)   Any “person” or “group” of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company’s principal stockholder as reflected in the
Company’s Proxy Statement dated March 29, 2002 (the “Principal Stockholder”),
the Principal Stockholder’s sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder’s sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term “affiliates” is defined in the rules
promulgated by the Securities and Exchange Commission) (the “Principal
Stockholder Group”), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange Act), directly or indirectly, of fifty percent (50%) or
more of the Company’s capital stock entitled to vote generally in the election
of directors. (For the avoidance of doubt, as of the date hereof, the Principal
Stockholder Group is the beneficial owner of fifty percent (50%) or more of the
Company’s capital stock);     (2)   At any time, individuals who, at the date of
this Agreement, constitute the Board of Directors of the Company, and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of in excess of seventy five percent (75%)
either (1) the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, or (2) the members of the Company’s Executive Committee
then still in office who either were members at the beginning of the period or
whose election or nomination for election to the Executive Committee was
previously so approved

11



--------------------------------------------------------------------------------



 



      by the directors or the Executive Committee, cease for any reason to
constitute at least a majority of the Board;     (3)   Any consolidation or
merger of the Company, other than a consolidation or merger of the Company in
which the holders of the Stock immediately prior to the consolidation or merger
hold more than fifty percent (50%) of the Stock of the surviving corporation
immediately after the consolidation or merger;     (4)   Any liquidation or
dissolution of the Company; or     (5)   The sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
“controlled group of corporations” (as defined in Internal Revenue Code §1563)
in which the Company is a member.

    “Company” means MGM MIRAGE.       “Competitor” means any person,
corporation, partnership, limited liability company or other entity which is
either directly, indirectly or through an affiliated company, engaged in gaming
or proposes to engage in gaming in the State of Nevada, or in or within a 150
mile radius of any other jurisdiction in which Employer is engaged in gaming or
proposes to engage in gaming.       “Confidential Information” means all
knowledge, know-how, information, devices or materials, whether of a technical
or financial nature, or otherwise relating in any manner to the business affairs
of Employer, including without limitation, names and addresses of Employer’s
customers, any and all other information concerning customers who utilize the
goods, services or facilities of any hotel and/or casino owned, operated or
managed by Employer, Employer’s casino, hotel, retail, entertainment and
marketing practices, procedures, management policies, any trade secret,
including but not limited to any formula, pattern, compilation, program, device,
method, technique or process, that derives economic value, present or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain any economic value from its disclosure or
use, and any other information regarding the Employer which is not already and
generally known to the public, whether or not any of the foregoing is subject to
or protected by copyright, patent, trademark, registered or unregistered design,
and whether disclosed or communicated (in writing or orally) before, on or after
the date of this Agreement, by Employer to Employee. Confidential Information
shall also specifically include, without limitation, those documents and reports
set forth on Exhibit A attached hereto and incorporated herein by this
reference.       “Disputed Claim” means that Employee maintains pursuant to
Section 10.3 that Employer has breached its duty to Employee and Employer has
denied such breach.       “Employee’s Good Cause” shall mean (i) the failure of
Employer to pay Employee any compensation when due, save and except a Disputed
Claim to compensation; or (ii) a material reduction in the scope of duties or
responsibilities

12



--------------------------------------------------------------------------------



 



  of Employee or any reduction in Employee’s salary save and except a Disputed
Claim.       “Employee’s Physician” shall mean a licensed physician selected by
Employee for purposes of determining Employee’s disability pursuant to the terms
of this Agreement.       “Employer’s Good Cause” shall mean:

  (1)   Employee’s death or disability; disability is hereby defined to include
incapacity for medical reasons certified to by Employer’s Physician which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a substantially consecutive period of six (6) months or
more. (In the event Employee disagrees with the conclusions of Employer’s
Physician, Employee (or Employee’s representative) shall designate an Employee’s
Physician, and Employer’s Physician and Employee’s Physician shall jointly
select a third physician, who shall make the determination);     (2)  
Employee’s failure to abide by Employer’s policies and procedures, misconduct,
insubordination, inattention to Employer’s business, failure to perform the
duties required of Employee up to the standards established by the Employer’s
senior management, or other material breach of this Agreement; or     (3)  
Employee’s failure or inability to satisfy the requirements stated in Section 6
above.

    “Employer’s Physician” shall mean a licensed physician selected by Employer
for purposes of determining Employee’s disability pursuant to the terms of this
Agreement.       “Restrictive Period” means the twelve (12) month period
immediately following any separation by Employee from active employment
occurring during the Specified Term (or such shorter period remaining in the
Specified Term should Employee separate from active employment with less than
twelve (12) months remaining in the Specified Term).   24.   The parties
acknowledge that neither Tracinda Corporation nor Kirk Kerkorian, individually
or collectively, is a party to this Agreement or any exhibit or agreement
provided for herein. Accordingly, the parties hereby agree that in the event
(i) there is any alleged breach or default by any party under this Agreement or
any exhibit or agreement provided for herein, or (ii) any party has any claim
arising from or relating to any such agreement, no party, nor any party claiming
through it (to the extent permitted by applicable law), shall commence any
proceedings or otherwise seek to impose any liability whatsoever against
Tracinda Corporation or Kirk Kerkorian by reason of such alleged breach, default
or claim

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

     
EMPLOYEE — ROBERT H. BALDWIN
   
 
   
     /s/ Robert H. Baldwin
   
 
   
 
   
EMPLOYER — MGM MIRAGE
   
 
   
     /s/ J. Terrence Lanni
   
 
   

14